Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
				         CLAIM OBJECTION
Claim 1 recites “A thermoplastic writing composition” and thus substitution of “The composition” recited in claims 2-10 and 21-27 with “The thermoplastic writing composition” is suggested.
					   REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. (US 6,815,471) in view of Buhrts et al. (US 6,662,515) and Gros et al. (US 3,409,574). 
Leidner et al. teach erasable colored pencil lead comprising 13.2 wt.% of pigment (meeting claim 9), 17.9 wt.% of high density polyethylene (HDPE) and 43 wt.% of surface treated talc obtained by extrusion (the instant claim 12) in example 1.  The instantly recited “comprising” would permit presence of other components of the example 1.
The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Leidner et al. teach coextruded casing, outer coating and prefabricated casing of wood and plastic materials at col. 12, lines 19-30 which would meet claims 14-18 and 29.
The instant invention further recites filler ((kaolin) clays, silicate, carbonate and mica as well as a mixture of clay and silicate (mica) and paraffin wax over Leinder et al.
Leidner et al. teach that a composition is substantially free of various waxes having a melting point below 90oC at col. 1, line 66 to col. 2, line 6 and the substantially free would permit presence of such waxes.  Leidner et al. teach that inorganic fillers include calcium carbonate, mica and clay at col. 6, lines 35-39 and a mixture of inorganic fillers in example 7.  Thus, utilization of clay and mica would have been obvious which would meet claims 21-23.
The recited a pre-dispersed pigment in a thermoplastic material of claim 10 would be immaterial for claimed composition (i.e. blend or homogeneous mixture) since all components would be melt-mixed as evidenced by claims 12 and 13. 
Leidner et al. teach circular cross-section at col. 11, lines 31-38 which would make claim 30 obvious.
Buhrts et al. teach inorganic fillers including kaolin clay and mica at col. 3, line 63-65 and paraffin wax at co. 4, line 5.
Gros et al. teach erasable colored pencils and crayons at col. 2, lines 7-17.  Gros et al. teach paraffin waxes and beeswax at col. 4, lines 27 and 33 and in example 1, 3, 4, 7 and 10.  Gros et al. teach various shaping methods including injection molding and extrusion at col. 8, lines 15-18. Gros et al. teach colored marking substances of large diameter (10-15 mm) in example 7 and thus the recited smaller diameter of claim 30 would have been obvious. See In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  Changes in size are not inventive.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a small amount (e.g. 2 wt.%) of the paraffin and kaolin clay and mica taught by Buhrts et al. and paraffin waxes and beeswax as well as injection molded crayon taught by Gros et al. in Leidner et al. since Leidner et al. teach that a composition is substantially free of various waxes having a melting point below 90oC permitting presence of waxes such as the paraffin wax taught by Buhrts et al. and since the clay taught by Leidner et al. would encompass the kaolin clay of Buhrts et al. and since Leidner et al. teach utilization of a mixture of inorganic fillers and since  absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to various amounts of claims 24-27: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990), In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. (US 6,815,471) in view of Buhrts et al. (US 6,662,515) and Gros et al. (US 3,409,574) as applied to claims 1-7 and 9-30 above, and further in view of Liu (US 2013/0338257 A1).
As to claim 8, utilization of the surfactant for obtaining a homogeneous blend is known as taught by [0017] and Embodiment 2 (stearic acid) of Liu.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the surfactant such as stearic acid taught by Liu in Leidner et al., Buhrts et al. and Gros et al. thereof since utilization of the surfactant for obtaining a homogeneous blend is known as taught by Liu absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0338257 A1) in view of Leidner et al. (US 6,815,471) and Gros et al. (US 3,409,574).
Liu teaches colorized pen obtained from a composition comprising 20-40 wt.% of a high molecular weight polymer, 20-38 wt.% of a white or colorless solid powder as a part for the color carrier, 2-20 wt.% of a pigment and 2-20 wt.% of a suitable regulator by an extrusion molding in abstract. 
	Liu teaches a composition comprising 20 wt.% of polypropylene, 20 wt.% of polyethylene, 25 wt.% of calcium carbonate, 12 wt.% of talcum powder, 10 wt.% of a pigment pink, 8 wt.% of chlorinated paraffin and 5 wt.% of stearic acid in Embodiment 2.  
Liu teaches that the stearic acid is a surfactant at lower portion of para. [0017].  Liu teaches and equates the chlorinated paraffin, paraffin and polyamide at lower portion of para. [0017] and the paraffin would be wax, not oil, since the para. [0047] further teaches they would adjust elasticity, plasticity and improve processing performance and since the paraffin oil would be ooze-out from the colorized pen
Liu teaches utilization of the paraffin in Embodiments 4, 11 and 12.  Thus, utilization of the paraffin in the Embodiment 2 in lieu of chlorinated paraffin or in addition to chlorinated paraffin would have been obvious.  
Liu further teaches that the solid powders include silicate and kaoline [sic] in the para. [0017] and thus utilization of a mixture of the silicate and kaolin would have been obvious since the Embodiment 2 teach a mixture of the solid powders.  The kaolin is inherently clay and such mixture would make claim 21 obvious.
Liu further teaches chalks, crayons and pencils in penholders with cartridges in [0003] and the penholders would meet the recited sheath.  Also, the crayons are wrapped with a paper or a plastic in order to prevent fingers getting dirty and such crayons would have been found at stationary stores or kindergarten school before the effective filing date of invention.  A pencil would comprise colored lead encased with wood inherently. 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Liu does not specify a density of polypropylene and polyethylene.
The instant invention further recites high density polyethylene and polypropylene and other limitations over Liu.
Leidner et al. teach erasable colored pencil lead comprising a binder such as high density polyethylene (HDPE) at col. 5, lines 49-50 and in example 1.  Leidner et al. teach coextruded casing, outer coating and prefabricated casing of wood and plastic materials at col. 12, lines 19-30 which would meet claims 14-18, 20 and 29.
The recited a pre-dispersed pigment in a thermoplastic material of claim 10 would be immaterial for claimed composition (i.e. blend or homogeneous mixture) since all components would be melt-mixed as evidenced by claim 12. 
Leidner et al. teach circular cross-section at col. 11, lines 31-38 which would make claim 30 obvious.  Leidner et al. teach that inorganic fillers include calcium carbonate, mica and clay at col. 6, lines 35-39 and a mixture of inorganic fillers in example 7.  Thus, utilization of clay and mica would have been obvious which would meet claims 21-23.
Gros et al. teach erasable colored pencils and crayons at col. 2, lines 7-17.  Gros et al. teach paraffin waxes and beeswax at col. 4, lines 27 and 33 and in example 1, 3, 4, 7 and 10.  Gros et al. teach various shaping methods including injection molding and extrusion at col. 8, lines 15-18.  Gros et al. teach colored marking substances of large diameter (10-15 mm) in example 7 and thus the recited smaller diameter of claim 30 would have been obvious. See In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  Changes in size are not inventive.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the HDPE and mica taught by Leidner et al. and the colored pencils and crayons obtained by the injection molding comprising the paraffin waxes and beeswax taught by Gros et al.in Liu since Liu teaches good physical/mechanical properties (e.g. not easily broken) in para. [0003] and since the HDPE would be expected to yield good physical/mechanical properties than low density polyethylene (LDPE) and since the colored pencils and crayons obtained by the injection molding and various diameter are known as taught by Gros et al. and since Leidner et al. teach utilization of clay and mica absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to various amounts of claims 24-27: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990), In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that styrene is binder which would be incorrect since the styrene is colorless oily liquid (i.e. monomer, not a thermoplastic binder).  Other claims depend from the indefinite claim 1 would be also indefinite.
The recited “the pencil core” of claim 16 would lack antecedent basis in claim 11.

                                                            Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “configured to be erasable” of claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 3 is directed to a composition and thus it is unclear how the composition is further configured to be erasable with a standard eraser after application to the substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,711,150. Although the claims at issue are not identical, they are not patentably distinct from each other because choosing an alternative high density polyethylene from claim 1 of the patent would have been obvious and because amounts of components taught in claims 1 and 13 of the patent would overlap the recited amounts of claim 6 and because dispersing agents in claim 4 of the patent would meet the instant surfactant of claim 8.and because an amount of the instant claim 8 would have been obvious (When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955)). 
Claim 17 of the patent teaches a protective coating layer which would makethe instant claim 14 obvious since a thermoplastic material is well-known protective coating in the art. 
The crayon is the art well-known writing/coloring instrument encased within a paper sheath and thus the instant claims 19-20 would have been obvious.
The instant claims 11-13 and 15-18 are seen in claim 14-19 of the patent.

				EXAMINER COMMENT
Contrary to the Written Opinion of the PCT, Yalvac et al (US 6,552,110) teach utilization of homogeneous ethylene/α-olefin interpolymer, not the instantly recited homopolymer of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 10, 2022                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762